                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN CAMERON                               :
                                           :      CIVIL ACTION
       v.                                  :
                                           :      NO. 18-5022
YRC, INC. D/B/A YRC FREIGHT                :
AND YRC WORLDWIDE, INC.                    :


                                          ORDER

       AND NOW, this      14th day of February, 2020, upon consideration of Defendants’

Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 7), Plaintiff’s Response in

Opposition (ECF No. 9), and Defendants’ Reply (ECF No. 10), it is ORDERED, consistent with

the accompanying Memorandum, that the Motion is DENIED.

       IT IS SO ORDERED.



                                                  BY THE COURT:




                                                  _______________________________
                                                  R. BARCLAY SURRICK, J.
